Order entered October 20, 2016




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-16-00939-CR
                                     No. 05-16-00940-CR

                             THE STATE OF TEXAS, Appellant

                                               V.

                            GEORGE DAVID RINGER, Appellee

                     On Appeal from the 203rd Judicial District Court
                                  Dallas County, Texas
                    Trial Court Cause Nos. F11-00284-P & F11-00285-P

                                           ORDER
       We GRANT court reporter Lisabeth Kellett’s request for extension of time to file record

and ORDER the reporter’s record filed no later than 30 days from the date of this order.


                                                     /s/   ADA BROWN
                                                           JUSTICE